DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 21-40 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/10/2020, 11/05/2021, and 07/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US 5865039 A) in view of Habert (US 9763358 B2).

Regarding claim 21:
Muller discloses a diffusion absorption refrigeration apparatus comprising: 
a generator #1 for generating refrigerant bubbles comprising a refrigerant gas; 
a bubble pump #3 for pushing a weak solution in which a refrigerant at low concentration with respect to an absorbent is dissolved in the absorbent using the refrigerant bubbles; 
a gas-liquid separator #8 for separating a liquid from the refrigerant gas; 
a condenser #10 for condensing the refrigerant gas; 
a gas branch pipe for branching off an uncondensed refrigerant gas after passing through the condenser (see branch pipe downstream of the condenser, seen protruding upwards); 
an evaporator #12 for evaporating a condensed refrigerant in a liquid state condensed from the refrigerant gas through the condenser; 
an absorber #14 for regenerating the weak solution into a strong solution having a higher refrigerant amount than the weak solution using the evaporated refrigerant from the evaporator; 
a gas heat exchanger (see Fig. 1 of Muller Reproduced and Annotated below) for heat-exchanging the evaporated refrigerant from the evaporator with a refrigerant-auxiliary gas mixture that passed through the absorber (col. 7, L 55-65); 
a storage tank #15 in which a liquid refrigerant and the auxiliary gas are stored; 
and a solution heat exchanger #5 for heat-exchanging the weak solution at high temperature and the strong solution at low temperature (see col. 6, L 56 – col. 8, L 12).

    PNG
    media_image1.png
    733
    771
    media_image1.png
    Greyscale

Fig. 1 of Muller Reproduced and Annotated

Muller does not disclose wherein the refrigerant is a single material of trans-1,3,3,3-tetrafluoropropene (R- 1234ze(E)) and 2,3,3,3-tetrafluoropropene (R-1234yf), or a mixture thereof at a predetermined ratio.

However, the usage of the refrigerant above is well known in the art. See at least Habert (col 4,
L 25-30).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Muller with the refrigerant selected from the well-known refrigerant above as taught by Habert.

One of ordinary skills would have recognized that employing the refrigerant above would have provided an environmentally friendly system; at least due to their low global warming potential.

Regarding claim 22:
Muller as modified discloses all the limitations, except for wherein the absorbent is a single material of an alkylacetamide and a formamide, or a mixture thereof at a predetermined ratio.

However, the usage of such absorbent is well known in the art. See at least Habert (col 4,
L 18-21).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have further provided the apparatus of Muller as modified with the absorbent selected from the well-known absorbent above as taught by Habert.

One of ordinary skills would have recognized that doing so would have facilitated practice of the invention, at least by virtue of employing a widely available and easily accessible absorbent.

Regarding claims 23-24:
Muller as modified discloses all the limitations, except for wherein the alkylacetamide uses a linear alkylacetamide or is dimethylacetamide (DMAC).

However, the usage of such alkylacetamide is well known in the art. See at least Habert (col 4,
L 18-21).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have further provided the apparatus of Muller as modified with the absorbent being the claimed alkylacetamide above as taught by Habert.

One of ordinary skills would have recognized that doing so would have facilitated practice of the invention, at least by virtue of employing a widely available and easily accessible absorbent.

Regarding claim 25:
Muller as modified discloses all the limitations.
Muller further discloses wherein the auxiliary gas is a single material of an inert gas comprising helium and argon, or a mixture thereof at a predetermined ratio (see col. 7, L 55-65).

Regarding claims 26-29:
Muller as modified discloses all the limitations; except for the respective specificity of the ratio of the refrigerant and the absorbent, and a charge pressure of the auxiliary gas.

Nonetheless, Muller further discloses that the concentration of working agent in the poor solution is 20 to 25 percent, and the operating pressure is 15.5 bar (see claims 1, 6). Muller further discloses that the concentration of working agent and the operating pressure is a result effective variable (col. 4, L 30-51).

However, it has been held that only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See MPEP 2144.05-II, In re Williams, 36 F.2d 436, 438 (CCPA 1929).

accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Muller as modified with the respective claimed ratios of the refrigerant and the absorbent, and the charges pressure of the auxiliary gas.
 
One of ordinary skills would have recognized that doing so would have optimized the system for a specific operation; while improving the safety of the system as suggested by Muller (col. 4, L 30-64).

Regarding claims 30-37:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of claims 30-37, as claimed, would necessarily result from the normal operation of the apparatus of claims 21-29. See MPEP 2112.02.

Regarding claim 38:
The subject matter claimed here is substantially similar to that of claim 25, comprising the limitations of claim 21. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 25 above for the rejection of claim 38.

Regarding claims 39-40:
See rejection of claims 26-29.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Rojey (US 20090199709 A1) teaches an absorbent made of one or more of dimethylacetamide and dimethylformamide.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763